Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 3 (line2-3), the phrase “a pattern of non-overlapping charging times and a pattern of non-overlapping charging times” has been replaced with --a pattern of non-overlapping charging times and a pattern of non-overlapping discharging times” merely to correct the obvious typographical error.
	In Claim 4 (lines 1-3), the phrase “wherein the first switch is operable to turn on to charge the resonator from the input port, and after the first switch is turned off, the second switch is operable to turn on to discharge the resonator to the output port” has been replaced with -- wherein the first switches are operable to turn on to charge the respective resonators from the input port, and after the first switch is turned off, the second switches are operable to turn on to discharge the respective resonators to the output port-- merely to improve grammatical form since there are multiple resonators and respective switches.

In Claim 17 (line 1), the term “assembly” has been replaced with --element-- merely to keep the terminology consistent.
In Claim 20 (line 12), the term “assemblies” has been replaced with --elements-- merely to keep the terminology consistent.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rhodes et al. teaches a tunable bandpass filter.
Gong et al. teaches a nonreciprocal circuit having delay line paths.
Nagulu et al. teaches a circulator having cancelation paths.
Ichihara teaches a narrow band filter.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach: the claimed filter device including at least two resonators having a same resonant frequency, the resonators connected on parallel paths between the input port and the output port; and a plurality of switch elements comprising, on each path, a pair of switches, a first switch of the pair connected between the input port and the resonator and a second switch of the pair connected between the resonator and the output port, the switches operable to be sequentially commutated at a modulation period and a duty cycle selected to provide a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843